Citation Nr: 0320384	
Decision Date: 08/15/03    Archive Date: 08/25/03

DOCKET NO.  02-09 203	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a bilateral knee 
disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel




INTRODUCTION

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in Muskogee, Oklahoma 
(the RO).  

Procedural history

The veteran served on active duty from July 1963 to December 
1964. 

In October 2000, the RO received the veteran's claim of 
entitlement to service connection for a bilateral knee 
disorder.  In January and February 2002 rating decisions, the 
RO denied the claim.  The veteran disagreed with the January 
and February 2002 rating decisions and initiated this appeal.  
The appeal was perfected with the timely submission of the 
veteran's substantive appeal (VA Form 9) in July 2002.  As 
discussed below, the Board has been informed of the veteran's 
subsequent death.

Issue not on appeal

In the January 2002 rating decision, the RO also denied a 
claim of entitlement to service connection for chronic 
obstructive pulmonary disease (COPD).  The February 2002 
notice of disagreement did not mention that issue, and the 
Board can identify no other notice of disagreement.  
Accordingly, that issue will not be further addressed in this 
decision.  An appeal consists of a timely filed notice of 
disagreement in writing and, after a statement of the case 
(SOC) has been furnished, a timely filed substantive appeal.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.200 (2002).  




FINDING OF FACT

In March 2003 the Board was notified that the veteran died in 
February 2003.


CONCLUSION OF LAW

Due to the veteran's death, the Board has no jurisdiction to 
adjudicate the merits of this claim.  38 U.S.C.A. § 7104(a) 
(West 2002); 38 C.F.R. § 20.1302 (2002). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the veteran died in February 2003, during the 
pendency of the appeal.  As a matter of law, veterans' claims 
do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 
1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 
330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 
(1994).  This appeal on the merits has become moot by virtue 
of the death of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2002).

Additional comments

In a March 2003 statement, the veteran's widow requested that 
the veteran's claim be continued.  As discussed immediately 
above, a veteran's claim dies with him. 
To the extent that the veteran's widow wishes to pursue a 
claim of entitlement to accrued benefits based on the 
veteran's claim of entitlement to service connection for a 
bilateral knee disability, its is suggested that she contact 
the RO.

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2002).




ORDER

The appeal is dismissed.



		
Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 


